DETAILED ACTION
 	The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-6, 25-30, and 37-46 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims  are allowed because the prior arts made of record, in single or in combination, fails to disclose explicitly the limitations of the claims, plus a  comprehensive search of prior art failed to teach, either alone or in combination the limitations of
“…receiving, from an evolved NodeB (eNB), a first message for device to device (D2D) discovery, the first message comprising information regarding a cell identifier (ID) on which generation of a UE synchronization signal for the D2D discovery is based; transmitting, to another UE, a configuration message indicating a frame number of a subsequent frame in which the UE synchronization signal for the D2D discovery will be transmitted; and transmitting, to the another UE, the UE synchronization signal for the D2D discovery generated based on the cell ID in the frame.”.
The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462